Per Curiam:

Linda Sue Howell appeals an order which held that a consent executed by her on May 22,1980, was valid and irrevocable. By the document under attack, appellant relinquished parental rights to two minor children and consented to their being placed by respondent for adoption.
Each of appellant’s exceptions is in violation of Supreme Court Rule 4, Section 6, which requires an exception to contain a complete assignment of error. South Carolina Insurance Company v. Estrada, S. C., 287 S. E. (2d) 475 (1982).
Accordingly, this appeal is dismissed for failure to meet the requirements of Supreme Court Rule 4, Section 6.